Citation Nr: 1218646	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a right great toe bunion.

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

3.  Entitlement to a higher initial rating for left knee arthritis status-post partial meniscectomy, currently assigned two separate 10 percent ratings.   

4.  Entitlement to an initial compensable rating for status-post right pectoralis major muscle tear with reanastomosis (right shoulder muscle disability).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  No hearing was requested.

The RO granted service connection and assigned an initial rating for the disabilities on appeal in an October 2007 rating decision.  In January 2008 and November 2010, the RO increased the ratings for the left knee, granting a 10 percent rating for arthritis for the entire period on appeal, and then raising the rating for status post partial meniscectomy to 10 percent as of September 24, 2010.  However, this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination.  As such, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The issues of service connection for a left great toe bunion, arthritis of the right great toe, and a separate right shoulder disability have been raised by the record.  See, e.g., November 2009 arguments from Veteran; September 2010 VA examination report.  Concerning a right shoulder condition other than the service-connected muscle injury, the Veteran submitted a claim in June 2008 and has followed up on that request several times.  Further, medical evidence of record indicates that there is a separate right shoulder condition of partial tear of the supraspinatus tendon and acromioclavicular arthrosis with impingement, or a rotator cuff condition.  See, e.g., April 2008 MRI and treatment record; September 2010 VA examination report.  The issue of a higher initial rating for the service-connected right shoulder muscle injury is inextricably intertwined with this condition, as they can both affect similar functions and be interdependent on each other, as reflected in the various rating codes.  As such, the issue of service connection for the separate right shoulder disability must be adjudicated by the agency of original jurisdiction (AOJ), and the right shoulder muscle disability must be remanded for development and consideration along with that issue.  

In summary, the issues of service connection for a left great toe bunion, arthritis of the right great toe, and the right shoulder condition of partial tear of the supraspinatus tendon and acromioclavicular arthrosis with impingement (or a rotator cuff condition) have been raised by the record.  As they have not been adjudicated by the AOJ, the Board has no jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.

The issue of entitlement to an initial compensable rating for the service-connected right shoulder muscle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right great toe bunion has manifested by pain or tenderness, especially when wearing tight shoes, with no operation required and not equivalent to amputation of the right great toe, approximating no more than mild disability of the right great toe or foot.

2.  Resolving all reasonable doubt in the Veteran's favor, his bilateral plantar fasciitis has manifested by pain with manipulation and use of the feet throughout the appeal, which has been relatively constant despite the use of orthotics and other treatment, most nearly approximating a moderate level of disability of the feet.

3.  For the period prior to September 24, 2010, the Veteran's left knee disability manifested by x-ray evidence of arthritis with pain, painful motion especially with twisting or climbing motions, flexion to well over 60 degrees, extension limited to no higher than 10 degrees, with consideration of additional loss due to pain and other factors during flare-ups and with repetition; subjective complaints of instability without objective evidence of subluxation or lateral instability; status-post partial meniscectomy with apparently new meniscal tears as of March 2008 but without frequent episodes of locking, popping, and effusion into the joint; with no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

4.  For the period beginning September 24, 2010, the Veteran's left knee disability continued to manifest by x-ray evidence of arthritis with pain, painful motion especially with twisting or climbing motions, flexion to well over 60 degrees, extension limited to no higher than 10 degrees, with consideration of additional loss due to pain and other factors during flare-ups and with repetition; status-post partial meniscectomy with apparently new meniscal tears as of March 2008 but without frequent episodes of locking, popping, and effusion into the joint; with no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum; and with additional, distinct symptomatology of objective mild lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right great toe bunion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5299-5280, 5284 (2011).

2.  The criteria for an initial rating of 10 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5278, 5284 (2011).

3.  The criteria for an initial rating in excess of 10 percent for arthritis of the left knee, to include with limitation of extension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

4.  The criteria for a separate initial compensable rating for the period prior to September 24, 2010, and a rating in excess of 10 percent from that date forward, for other manifestations of the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to a higher rating for the disabilities on appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  As noted above, although he was subsequently granted partial increased ratings for the left knee, the his appeal proceeds from the initial unfavorable rating decision.  See AB, 6 Vet. App. at 39.  The Veteran was provided with adequate notice concerning his service connection claims in June 2007, including the evidence and information necessary to establish a disability rating and an effective date, prior to the initial unfavorable rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He also has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, no additional notice is required.

With regard to the duty to assist, the Veteran's service treatment records and identified, pertinent post-service treatment records have been obtained and considered.  There is no indication that he receives disability benefits from the Social Security Administration pertaining to his claimed disabilities.  There is also no indication or argument that any pertinent records remain outstanding that are necessary for a fair adjudication.  The Veteran was afforded VA examinations in July 2007 (prior to his discharge from service) and in September 2010, with a follow-up examination concerning the left chest and shoulder in November 2010.  

The Board notes that the Veteran asserts that the July 2007 examiner did not touch his knee or review records that the Veteran brought with him.  However, that examiner recorded the results of range of motion tests as well as other tests that involve manipulation of the knee, and there is no indication that he did not review all pertinent records.  The Veteran was also examined for compensation purposes in September 2010.  Both examiners addressed all pertinent rating criteria

The Veteran's representative has argued that the most recent VA examination is inadequate as to plantar fasciitis and the left knee disability because the examiner stated that he could not estimate additional loss of function during flare-ups, etc. (or the DeLuca factor) without resorting to mere speculation.  However, this does not render the report inadequate under the circumstances of this case.  Rather, as discussed below, there is other lay and medical evidence of record, including shortly before the VA examination, which establishes the degree of impairment during flare-ups or after repetitive use, as contemplated by DeLuca.  Additionally, there is no indication or argument that the Veteran's disabilities have increased in severity since the last examination.  As such, the medical evidence of record is sufficient for a fair adjudication and no further examination is necessary. 

In the circumstances of this case, a remand would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The terms, "slight", "moderate", "moderately severe", and "severe", as used in various diagnostic codes in the rating schedule, are not defined by regulation.  Rather than applying a mechanical formula, the AOJ and the Board must evaluate all of the evidence in order to arrive at an equitable and just decision.  Further, the use of terminology such as "mild" or "severe" by VA examiners or others to describe a condition is not dispositive, although it should be considered along with the other evidence of record to decide the level of disability.  38 C.F.R. §§ 4.2, 4.6.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under specific diagnostic codes pertaining to limitation of motion (as opposed to establishing a minimum rating for arthritis).  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.  

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each disability, followed by general considerations of whether extra-schedular referral is necessary, whether a claim for unemployability has been raised, and application of the benefit of the doubt rule.

Right great toe bunion

The Veteran has been assigned an initial noncompensable (0 percent) rating for his right great toe bunion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5280, as analogous to hallux valgus.  See 38 C.F.R. 4.27 (explaining the building of diagnostic codes for unlisted conditions through rating by analogy).  An unlisted condition may be rated under a diagnostic code pertaining to a closely related disease or injury, in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

DC 5280 provides for a 10 percent rating where hallux valgus is severe, if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  The Board observes that hallux valgus is generally defined as angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Further, a bunion is defined as an abnormal prominence of the inner aspect of the first metatarsal head, which may result in a valgus displacement of the great toe.  Id. at 264.  

Here, the lay and medical evidence is generally consistent as to the Veteran's right great toe bunion.  Specifically, there is a moderately-sized bunion that is painful or tender, especially when he breaks in new shoes or wears tight shoes.  There is also a hallux valgus deformity of the right great toe, in that it deviates from 28 to 43 degrees toward the other toes and rides under the second toe.  However, the Veteran is able to walk and even run on a regular basis, and there is no interference with his employment or daily activities other than pain in the right great toe area.  See, e.g., July 2007 and September 2010 VA examination reports; January 2008 and December 2008 VA treatment records; November 2009 statement from Veteran.  

Accordingly, the Board finds that the Veteran has no more than mild impairment or functional loss as a result of the right great toe bunion.  Further, he has not had any operation on the right great toe, and the disability is not equivalent to amputation of the toe.  Therefore, a compensable rating is not warranted under DC 5280.  

The Board notes that ratings of 10, 20, 30, and 40 percent are available for "other foot injuries" under DC 5284.  However, to warrant a compensable rating under this code, there must be at least moderate disability.  See 38 C.F.R. § 4.71a.  As the Veteran's right great toe bunion approximates no more than a mild disability for the reasons discussed above, a higher rating is not warranted under this code.

The Board further notes that the Veteran complained of right toe numbness and was diagnosed with neuropathy in two December 2008 VA treatment records.  However, a March 2009 VA treatment record then reflects continued left toe numbness (not right toe).  Similarly, the Veteran refers to only left toe numbness in a November 2009 statement.  Therefore, it is unclear if the Veteran even had right toe numbness.  Moreover, he did not complain of any right toe numbness at any other time, to include in the subsequent September 2010 VA examination, and no diagnosis was made at that time.  As such, a rating is not warranted for any right great toe neurological condition.  Arthritis of the right great toe has been referred to the AOJ for appropriate action, as there is medical evidence of such condition, to include in the most recent VA examination report, and it is unclear if such condition is related to the right great toe bunion or is otherwise related to service.

In summary, after considering all possibly applicable diagnostic codes, there is no basis to assign a compensable rating for the Veteran's right great toe bunion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the severity of such disability has been relatively stable.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

Bilateral plantar fasciitis

The Veteran has been assigned an initial noncompensable rating for his bilateral plantar fasciitis.  This rating was assigned under 38 C.F.R. § 4.71a, DC 5278, which pertains to acquired claw foot (pes cavus), as there is no specific rating code for plantar fasciitis.  See 38 C.F.R. § 4.20 (concerning ratings by analogy).

Under DC 5278, a noncompensable rating will be assigned for slight disability.  A 10 percent rating will be assigned for a bilateral or unilateral condition with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  Where the condition has all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, the condition warrants a 20 percent rating if it is unilateral, or a 30 percent rating if it is bilateral.  Where there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, very painful callosities, marked varus deformity, the condition warrants a 30 percent rating if it is unilateral, or a 50 percent rating if it is bilateral.  38 C.F.R. § 4.71a, DC 5278.

In this case, the lay and medical evidence generally reflects recurring pain in the heel and arch of both feet.  This occurs when the Veteran wakes up in morning and especially after standing or walking for extended periods, or with a lot of physical activity such as running or playing basketball.  See, e.g., July 2007 and September 2010 VA examination reports; March 2008, March 2009, and November 2010 VA treatment records; November 2009 statement from Veteran.  The Veteran also has tender ankles and metatarsals (balls of the feet) on occasion.  See, e.g., October 2008 and November 2009 VA treatment records; September 2010 VA examination report.  Further, the Veteran's foot pain appears to have become more frequent over the course of the appeal.  For example, he reported that the pain was intermittent and that his feet were not currently bothering him, as he had not done much physical activity recently, during the July 2007 VA examination.  In contrast, he reported during the September 2010 VA examination that the pain never goes away, but it does wax and wane, and the feet were currently bothering him.  

Throughout the appeal, the Veteran has taken Naprosyn and/or Sulindac as an anti-inflammatory or pain reliever for the knee, which also helped with pain in his feet.  He has also performed daily stretching exercises, and he was prescribed orthotic inserts starting in February 2008, which lessened his pain, sometimes more so than others.  For instance, the Veteran was noted to be exquisitely tender at the insertion of the plantar fascia into the calcaneus (or the heel) in February 2008, at which point he was prescribed orthotics.  He was noted to have diminished pain after having orthotics re-cast in April 2008, and he indicated that he was feeling much better in September 2008.  The Veteran was also prescribed night splints in November 2008, and he began to receive steroid injections for heel pain in April 2009.  The Veteran indicated that he was "doing well" in December 2009, and that his pain was "controlled" in May 2010.  However, he again reported severe pain and that his orthotics were not working in May 2010.  The September 2010 VA examiner opined that the Veteran's report of his history of impairment was accurate and that he could stand for about 15 minutes and walk about 1 mile.  However, the Veteran reported running during a November 2010 VA treatment session.  He has worked continuously as a gate security guard, although he turned down another security position that involved prolonged standing due to his feet and his knee.  

Upon consideration of all evidence of record, the Veteran does not have many of the symptoms contemplated under DC 5278, under which his plantar fasciitis is currently rated by analogy.  Although he has occasional pain or tenderness in the metatarsal heads, the rating criteria under this diagnostic code primarily focus on the condition of the toes or forefoot, with no mention of the heels or arches, where the majority of the Veteran's symptoms occur.  See 38 C.F.R. § 4.71a, DC 5278.

Rather, the Veteran's symptoms are more closely analogous to the criteria set forth in DC 5276, which pertains to acquired flat foot (or pes planus).  Indeed, he has been diagnosed with bilateral pes planus and plantar fasciitis.  Although the pes planus is not service-connected, there is no indication that the Veteran's symptomatology of plantar fasciitis can be separated from the effects of his pes planus, and he has been generally diagnosed with both conditions simultaneously.  Therefore, they are both included in the rating assigned herein under the benefit of the doubt doctrine.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Further, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately rated by analogy under DC 5276, as the rating criteria more closely align with the affected body parts and his demonstrated symptomatology.  See 38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (stating that the assignment of a particular diagnostic code depends on the facts of a particular case); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (stating that one diagnostic code may be more appropriate than another based on factors such as the relevant medical history, current diagnosis, and demonstrated symptomatology; and any change in a diagnostic code by VA must be specifically explained).  

Specifically, DC 5276 provides that mild disability of the foot with symptoms that are relieved by built-up shoe or arch support will be assigned a 0 percent rating.  Moderate disability, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, will be assigned a 10 percent rating.  Severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities, will be assigned a 20 percent rating where it is unilateral and a 30 percent rating where it is bilateral.  Pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating where it is unilateral and a 50 percent rating where it is bilateral.  38 C.F.R. § 4.71a, DC 5276.

Upon review of all lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral plantar fasciitis has been moderately disabling throughout the appeal.  Specifically, as discussed above, he has had varying degrees of pain in the heels and arches with manipulation and use of the feet, which has been relatively constant despite the use of orthotics and other treatment.  The Veteran has increased pain with prolonged standing, including at work, and with physical activity, as well as occasional pain in the ankles and balls of the feet.  This warrants a 10 percent rating under DC 5276.  

However, the Veteran is not entitled to a rating in excess of 10 percent under DC 5276 because the weight of the evidence does not demonstrate severe or pronounced disability of either foot.  In this regard, the Board observes that the Veteran has reported extreme or severe pain in the feet several times during the course of the appeal.  Further, a VA provider stated in a February 2008 treatment record that the Veteran had severe pes planus and was bothered significantly by plantar fasciitis.  However, as noted above, these characterizations of the degree of the Veteran's disability are not dispositive, and the Board must consider all evidence of record to determine the level of disability.  See 38 C.F.R. §§ 4.2, 4.6.  

The Board acknowledges that the Veteran has been noted to have accentuated pain on use and extreme tenderness of the plantar surfaces at times, as contemplated by the ratings for severe or pronounced disability under DC 5276.  However, despite the apparent increase in frequency of pain from 2007 to 2010, the Veteran was noted to have no calluses and no rotation of the ankles during the September 2010 VA examination.  There is also no evidence of marked deformity such as pronation or abduction, swelling on use, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Furthermore, the Veteran continued to engage in significant physical activities such as running throughout the appeal despite his bilateral foot pain, and he has also not missed any time from work due to his feet.  The Veteran also reported that his bilateral foot condition was feeling 70 to 80 percent better with orthotics, was doing well, and was controlled at various points.

The Board further acknowledges that the criteria of DC 5276 are not stated in the conjunctive, and it is not required that all of the manifestations that are listed for a specific rating be shown.  However, while the Veteran has some occasional symptoms that are listed under the higher ratings, his level of disability does not more nearly approximate the criteria for a rating in excess of 10 percent for either foot under DC 5276.  See 38 C.F.R. § 4.7.  Rather, for the reasons explained above, the Board finds that his bilateral plantar fasciitis most nearly approximates a moderate level of disability, which warrants a 10 percent rating under DC 5276.

The Board has also considered whether a rating in excess of 10 percent would be appropriate under DC 5284, for "other foot injuries."  This code provides for a rating of 10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  See 38 C.F.R. § 4.71a.  VA's General Counsel has stated that this is a more general diagnostic code under which a variety of foot injuries may be rated.  Further, some injuries to the foot (such as fractures and dislocations) may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, while other injuries may not affect range of motion.  As such, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 9-98.  

As discussed above, the Veteran's bilateral foot symptomatology most nearly approximates a moderate disability, warranting a 10 percent rating under the more specific code of DC 5276, which most closely tracks his symptomatology.  Further, there is no evidence of fracture or dislocation in either foot, or of limitation of motion due to plantar fasciitis.  In this regard, pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell, 25 Vet. App. 32.  Accordingly, a higher rating is not warranted for the Veteran's bilateral plantar fasciitis under DC 5284.  

There is no x-ray evidence of arthritis in either foot, other than of the right great toe as discussed above.  The Board notes that the last x-rays of record concerning the feet were conducted in January 2008.  However, to the extent that there may be arthritis, there is no indication of incapacitating exacerbations due to the feet, as the Veteran has denied any lost time from work or impairment with activities of daily living, other than reduced amounts of exercise or physical activity, due to such condition.  As such, to the extent that any arthritis may exist, he would not be entitled to a higher rating of 20 percent under DC 5003.  See 38 C.F.R. § 4.71a.  

In summary, the Board finds that the Veteran is entitled to a rating of 10 percent, but not higher, for bilateral plantar fasciitis.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher rating.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not appropriate, as the severity of such disability has been relatively stable throughout the appeal.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  To the extent that such pain results in additional functional loss, to include during flare-ups, this is contemplated under the 10 percent rating assigned herein for moderate bilateral plantar fasciitis.  See Mitchell, 25 Vet. App. 32.  

Left knee

The Veteran was initially assigned a noncompensable rating for left knee arthritis status-post partial meniscectomy under DC 5260-5010, which pertains to limitation of flexion (DC 5260) and traumatic arthritis (DC 5010).  However, during the course of the appeal, these ratings were split and partially increased.  Specifically, the Veteran is currently assigned a 10 percent rating for left knee traumatic arthritis under DC 5010 for the entire period on appeal.  He has also been assigned a separate rating purportedly for status-post partial meniscectomy, which is rated as noncompensably disabling prior to September 24, 2010, and as 10 percent disabling from that date forward under DC 5261, which pertains to limitation of extension.  See, e.g., October 2007 and November 2010 rating decisions and code sheets.

Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis that is established by x-ray findings will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  Similarly, VA's General Counsel has held that, to warrant a rating for arthritis, the limitation of motion need not be compensable under DC 5260 or 5261.  Rather, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  

In this case, the lay and medical evidence is generally consistent with respect to the Veteran's left knee disability.  Throughout the appeal, there has been x-ray evidence of mild arthritis, and he has complained of intermittent pain and painful motion of the left knee, especially with twisting motions (such as while playing basketball or with sudden turns) or when going up or down ladders, stairs, or inclines.  He also has occasional swelling with such flare-ups.  The Veteran took Naprosyn and/or Sulindac as a pain reliever and anti-inflammatory.  He has continued to engage in physical activities including running despite left knee pain and flare-ups throughout the appeal, although to a lesser extent than he would do without the pain.  The Veteran also has had left knee pain with prolonged standing, including while at work.  See, e.g., July 2007 and September 2010 VA examination reports; VA treatment records dated in October 2008, December 2009, June 2010, and November 2010; November 2009 statement from Veteran.

The Veteran has reported for treatment purposes throughout the appeal that his left knee was doing quite while, but it bothered him from time to time.  He had full or nearly full range of motion, albeit with recurrent pain, for both extension (to 0 degrees) and flexion (ranging from 100 to 140 degrees) prior to September 24, 2010, including with repetition.  However, during the September 2010 VA examination, his extension was limited to 10 degrees after repetitive movement.  See, e.g., July 2007 and September 2010 VA examination reports; VA treatment records dated in February 2008, December 2009, June 2010, and November 2010.  

The above-summarized evidence supports the currently assigned 10 percent rating for arthritis throughout the appeal.  In particular, the Veteran did not meet the criteria for even a noncompensable rating for extension or flexion prior to the September 24, 2010 VA examination, to include during flare-ups or with repetitive motion.  However, he did have recurrent painful motion and arthritis established by x-rays prior to that time.  As such, he was entitled to the minimum compensable rating of 10 percent for the left knee disability at that time based on painful motion under DC 5010, with consideration of 38 C.F.R. §§ 4.10, 4.45, and 4.59.  As noted above, where there is arthritis with noncompensable limitation of motion, a Veteran may be assigned the minimum compensable evaluation for the joint for painful motion, i.e., 10 percent for the knee under DC 5260 or 5261.  VAOPGCPREC 9-98; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  

Further, as of September 24, 2010, the Veteran continued to be entitled to a 10 percent rating for arthritis based on limitation of extension to 10 degrees with repetitive movement, under DC 5261.  However, he is not entitled to a separate or higher rating based on limitation of motion because he has not also met the criteria for a compensable rating for limitation of flexion under DC 5260 at any time, to include during flare-ups or with repetitive motion.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004) (holding that, where the appropriate criteria are met, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee to adequately compensate for associated functional loss, without constituting pyramiding); see also Mitchell, 25 Vet. App. 32 (holding that painful motion alone does not constitute limited motion for rating under the specific codes pertaining to limitation of motion).  This includes limitation of motion due to arthritis or any other condition, such as meniscal derangement or removal.  

In this regard, as noted above, the Veteran underwent a partial meniscectomy during service, and he was noted to have apparently new meniscal tears in a March 2008 MRI.  A 10 percent rating may be assigned for symptomatic removal of semilunar cartilage (meniscus).  Alternatively, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, popping, and effusion into the joint.  See 38 C.F.R. § 4.71a, DCs 5259 & 5258, respectively.

As discussed above, the Veteran has had pain and painful motion, especially with twisting or climbing movements, throughout the appeal.  He also reported popping or clicking of the left knee in a February 2008 VA treatment session, and joint effusion was seen in the March 2008 MRI.  Nevertheless, McMurray's tests were negative in July 2007 and June 2010, although it was positive at the September 2010 VA examination.  Considering all evidence of record, the Board finds that the evidence does not rise to the level of frequent episodes of locking, popping, and effusion into the joint, as required for a higher rating of 20 percent for symptomatic removal of the semilunar cartilage (or meniscus).  See 38 C.F.R. § 4.71a, DC 5258.  There is no authority to assign a rating for both arthritis and meniscal derangement, and the Veteran's symptomatology that may be due to meniscal tears or removal are contemplated under the currently assigned 10 percent rating for arthritis.  To assign a separate rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether a higher or separate rating is appropriate for recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability; a 20 percent rating requires moderate recurrent subluxation or lateral instability; and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  VA's General Counsel has held that separate ratings may be assigned for arthritis under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  However, consideration of a higher rating for pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, there is no allegation or finding of subluxation, but the Veteran has reported subjective instability of the left knee.  See, e.g., November 2009 statement.  The Veteran is competent to report a sensation of instability, as this is observable with his own senses.  However, he is not competent to testify as to the cause of such sensation, to include whether it is due to lateral instability of the left knee as contemplated by DC 5257.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the knee, especially with the Veteran's treatment history.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran was noted to have anterior cruciate ligament (ACL) deficiency or derangement in a diagnostic arthroscopy in 1991 and also in a March 2008 MRI conducted by VA.  However, objective testing did not show recurrent lateral instability as a result of such ACL condition (or any other condition) until the September 24, 2010 VA examination.  Rather, the Veteran's left knee was stable to varus and valgus stress, Lachman's tests and drawer tests were negative, there was generally no laxity or tenderness to palpation of the joint lines, and there was no objective finding of instability.  Further, the Veteran did not wear a brace prior to that time.  See, e.g., July 2007 VA examination report; December 2009 and June 2010 VA treatment records.  Accordingly, the weight of the evidence during this period does not demonstrate lateral instability as distinct from pain or other symptomatology that are already contemplated by the 10 percent rating for arthritis.  

In contrast, during the September 24, 2010 VA examination, the Lachman's test was positive, and the examiner noted that the Veteran sat to put his pants on his left leg, which he stated was consistent with the noted ACL derangement.  The Veteran also reported wearing a brace while walking or with activity at this time.  The examiner diagnosed mild instability of the left knee, along with pain and decreased range of motion and other conditions and symptomatology as discussed above.  Therefore, the evidence of record supports a separate rating of 10 percent based on mild (or slight) recurrent lateral instability of the knee under DC 5257 as of September 24, 2010.  However, a higher rating is not warranted for such symptomatology, as it does not more nearly approximate a moderate or severe impairment of the knee under DC 5257.  See 38 C.F.R. § 4.7.  Rather, in addition to the VA examiner's characterization of the condition as mild, the evidence reflects that the Veteran continued to engage in physical activities, including running.

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of the left knee throughout the appeal, and no ankylosis was found.  Further, there is no evidence of impairment of the tibia or fibula, to include malunion or nonunion, or of genu recurvatum.  As such, a separate or higher rating is not warranted under these diagnostic codes.  

The Board has also considered whether a separate rating is warranted for any scar from the Veteran's left knee arthroscopic surgery during service.  However, there is no evidence that any scars are deep or nonlinear, cover an area of at least 144 square inches (or 929 square centimeters), or are painful or unstable.  Further, any possible limitation of motion due scarring is already contemplated by the assigned 10 percent rating for arthritis with painful or limited motion.  As such, a separate rating for scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

In summary, the Veteran is not entitled to rating in excess of 10 percent based on limited motion, to include due to arthritis under DC 5010 or based on limitation of extension under DC 5261, at any point during the appeal.  As discussed above, it is not proper to assign a separate 10 percent rating based on limitation of extension under DC 5261, as purportedly done by the RO effective as of September 24, 2010, because this limitation was already contemplated under the rating for arthritis.  

Further, although the RO characterized the Veteran's separate left knee rating (other than for arthritis) as status-post partial meniscectomy and assigned a staged rating under DC 5261, the Board finds that the separate rating is more properly characterized as recurrent lateral instability under DC 5257.  For the reasons discussed above, the Veteran's left knee did not warrant a compensable rating for such symptomatology prior to September 24, 2010, but a separate 10 percent rating based on lateral instability is appropriate for the period from that date forward.  Further, the Veteran does not meet the criteria for a separate or higher rating under any other potentially applicable code, including but not limited to DCs 5258 and 5259 (concerning meniscal injury), at any point.  

Accordingly, the Veteran is not entitled to a rating in excess of the currently assigned separate 10 percent ratings for his left knee disability.  However, for the reasons discussed above, the diagnostic codes for such ratings should be changed to 5010-5261 for arthritis, and to 5257 for the other manifestations warranting a separate rating.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. 625.

The Board has considered all potentially applicable diagnostic codes in coming to these determinations.  See Schafrath, 1 Vet. App. at 593.  Staged ratings were assigned by the AOJ as indicated.  However, further staged ratings are not appropriate, as the manifestations of the left knee disability have remained relatively stable during the various periods on appeal.  While the Veteran's pain may have increased, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27.  

General considerations

An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's right great toe bunion, bilateral plantar fasciitis, and left knee disability are fully contemplated by the schedular rating criteria, as discussed in detail above.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of any marked interference with employment or frequent periods of hospitalization due to such disabilities.  As such, referral for consideration of an extra-schedular rating is not necessary.  See id.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has been employed full-time at all times during the appeal.  As such, a claim for a TDIU is not raised by the evidence of record.

The Veteran's claim for a higher rating for plantar fasciitis has been granted to the extent described above based, in part, on the application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 10 percent for bilateral plantar fasciitis, or a rating in excess of the currently assigned ratings for the right great toe bunion or the left knee disability, for the reasons discussed above.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied in those respects.  See 38 C.F.R. § 4.3.


ORDER

An initial compensable rating for a right great toe bunion is denied.

An initial rating of 10 percent for bilateral plantar fasciitis is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial rating in excess of 10 percent for arthritis of the left knee, to include with limitation of extension, is denied.

An initial compensable rating for the period prior to September 24, 2010, and a rating in excess of 10 percent from that date forward, for other manifestations of the left knee disability (specifically to include lateral instability) is denied. 


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining increased rating claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the issue of service connection for a separate right shoulder disability of partial tear of the supraspinatus tendon and acromioclavicular arthrosis with impingement (or a rotator cuff condition) has been raised by the record.  However, it is not currently under the Board's jurisdiction because it has not yet been adjudicated by the AOJ.  Further, a fair adjudication of the issue of entitlement to a higher rating for the service-connected right shoulder muscle injury requires development and adjudication of the separate right shoulder condition.  

Specifically, the two conditions are inextricably intertwined, as they can both affect similar functions and be interdependent on each other, as reflected in the various diagnostic codes.  See 38 C.F.R. §§ 4.71a, DCs 5200-5203 (concerning musculoskeletal injuries), & 4.73, DCs 5302-5303 (concerning muscular injuries).  Further, as discussed above, the assignment of separate ratings for duplicative or overlapping symptomatology, known as pyramiding, should be avoided.  See 38 C.F.R. § 4.14 (also noting that manifestations of disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent).  Indeed, the Veteran has stated that he thought all of his right shoulder problems were due to his muscle injury, until he was diagnosed with the rotator cuff injury in 2008.

As such, any pertinent outstanding medical evidence should be obtained with respect to the Veteran's right shoulder and chest conditions, to include both muscular and musculoskeletal injury.  In particular, the last VA treatment records in the claims file are dated in November 2010, and it appears that he was having regular follow-ups at that time.  Any records from that date forward should be obtained and associated with the claims file.  If the Veteran identifies any other pertinent outstanding records, they should also be obtained.  

Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right shoulder muscular disability, as well as the nature and etiology of any other right shoulder disability, to include the noted rotator cuff condition.  The examiner should identify the symptomatology of each condition, as well as any overlap, and offer an opinion as to the nature and etiology of the separate right shoulder disability, as described below.  

After conducting any further necessary development, the AOJ should adjudicate the issue of service connection for a separate right shoulder disability, to include a rotator cuff condition.  The AOJ should also readjudicate the increased rating claim for the right shoulder muscle disability.  However, any issues pertaining to the separate right shoulder disability will return to the Board for consideration only if the Veteran files a jurisdiction-conferring notice of disagreement and a substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.202, 20.300-20.302; see also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include the results of any x-rays or other diagnostic tests pertaining to the right chest or shoulder, dated from November 2010 forward.  Reasonable efforts should also be made to obtain any other pertinent records identified by the Veteran upon remand.  If any identified records cannot be obtained, the Veteran should be notified of the efforts taken and the missing records, and allowed an opportunity to provide them.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his right shoulder muscle injury, as well as the nature and etiology of any other right shoulder disability.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  The AOJ should ensure that the examiner(s) can access all pertinent information and evidence, including any that may be associated with the Veteran's Virtual VA file.  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Identify all current disorders of the right shoulder or chest, to include the service-connected muscular disability, any demonstrated musculoskeletal disability (to include of the rotator cuff), and any related neurological condition, if demonstrated.  

(b)  Identify the affected muscle group for VA purposes (such as Group II or Group III), the particular muscle affected (such as pectoralis major I (clavicular) or pectoralis major II (costosternal)), and the affected functions.
      
(c)  Measure and record all subjective and objective symptomatology of the right shoulder or chest.  Please also address the extent of any additional functional loss due to pain or other factors during flare-ups or after repetitive movement, per DeLuca.  
      
(d)  State which symptomatology is attributable to the service-connected muscle injury, and which symptomatology is attributable to any other diagnosed right shoulder disability (to include the rotator cuff injury or impingement).

(e)  Further, please state whether the muscle atrophy shown in the September 2010 VA examination, as well as any current atrophy, is due to the muscle injury or the rotator cuff injury (such as limited use of the right shoulder or pectoralis major muscle), or both.  

(e)  State whether the Veteran's partial tear of the supraspinatus tendon and acromioclavicular arthrosis with impingement (or rotator cuff condition) was at least as likely as not (probability of 50 percent of more) incurred during service, to include during the 1996 incident resulting in the torn pectoralis major muscle.  If it was not, state whether the rotator cuff condition was at least as likely as not caused or aggravated by the service-connected right shoulder muscle injury.  All lay and medical evidence should be considered.

(f)  In responding to each of the above questions, the examiner should provide the reasoning (or rationale) for any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development indicated by any response received upon remand, readjudicate the Veteran's claim for a compensable rating for the right shoulder muscle injury, with consideration of all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

4.  Also, after conducting all necessary development, adjudicate the Veteran's claim for service connection for a separate right shoulder disability, to include partial tear of the supraspinatus tendon and acromioclavicular arthrosis with impingement (or rotator cuff condition).  If the claim is denied, this issue will be returned to the Board for consideration only if the Veteran thereafter perfects an appeal.    
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order, and subject to current appellate procedures.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


